                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

VINTAGE BAY CONDOMINIUM
ASSOCIATION, INC.,

             Plaintiff,

v.                                        Case No:    2:18-cv-729-FtM-32NPM

LEXINGTON                 INSURANCE
COMPANY,

             Defendant.


                                        ORDER

      In this insurance dispute, the Court issued an Order (Doc. 34) staying the case

pending completion of post-loss obligations.      On November 18, 2019, the Court

directed that a status report be filed within sixty days (Doc. 43) but nothing was filed.

      Accordingly, it is hereby

      ORDERED:

      By February 7, 2020, the parties shall file a joint status report as to the

progress of the post-loss obligations, and whether the stay can be lifted.

      DONE and ORDERED at Jacksonville, Florida, this 24th day of January, 2020.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge

Copies:
Counsel of Record
